            Case 1:07-cr-00498-DAB Document 67 Filed 04/02/20 Page 1 of 3




                                                                                           April 2, 2020


BY ECF

Honorable United States District Judge1
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:        United States v. Alan Schaefer
           07 Cr. 498 (DAB)


Your Honor:
        Alan Schaefer was sentenced by the late Honorable Judge Batts on January 7, 2020 to
six months’ incarceration on a violation of supervised release. Judge Batts ordered Mr.
Schaeffer to surrender n February 6, 2020, which he did.
         Mr. Schaeffer, almost 59, is currently housed at the Metropolitan Correctional Center
(MCC). He is scheduled to complete his sentence on August 4, 2020. He has been designated as
a “vulnerable” inmate by the M.C.C. because he suffers from hypertension for which he is
prescribed medication. For the following reasons, Mr. Schaefer should be immediately released
to home confinement, pursuant to 18 U.S.C. § 3624(c)(1), to complete the balance of his
sentence
         On April 1, 2020, Mr. Schaefer requested that the Bureau of Prisons (BOP) make a
determination concerning his early release to home confinement. See April 1, 2020 Letter to
MCC, Exhibit A. Mr. Schaefer has not yet received a reply, despite U.S. Attorney General
William Barr’s March 26, 2020 memorandum “directing [the BOP] to prioritize the use of [its]
various statutory authorities to grant home confinement for inmates seeking transfer in
connection with the ongoing COVID-19 pandemic.” See March 26, 2020 Letter of Barr, Exhibit
B.


1
 Our understanding is that this case will be wheeled out to a new District Judge in light of the passing of the
Honorable Deborah A. Batts.

                                                     Page 1 of 3
         Case 1:07-cr-00498-DAB Document 67 Filed 04/02/20 Page 2 of 3



        Accordingly, Mr. Schaefer requests the Court to grant the following relief: (1) direct the
BOP to issue a decision within the next 24 hours as to how Mr. Schaefer will serve his final four
months in custody, pursuant to 18 U.S.C. § 3624(c)(1); and (2) recommend to the BOP that Mr.
Schaefer serve the remainder of his sentence in home confinement, pursuant to 18 U.S.C. §
3624(c)(2).


  I.   Mr. Schaefer is eligible for home confinement under The First Step Act.
         The First Step Act requires the Bureau of Prisons (BOP) to facilitate Mr. Schaefer’s
reintegration into the community by determining his eligibility for home confinement. Section
3624(c) of Title 18 of the United States Code provides:
       (C) Prerelease Custody—

       (1) In general.—

       The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
       prisoner serving a term of imprisonment spends a portion of the final months of that term
       (not to exceed 12 months), under conditions that will afford that prisoner a reasonable
       opportunity to adjust to and prepare for the reentry of that prisoner into the community.
       Such conditions may include a community correctional facility.

       (2) Home confinement authority.—

       The authority under this subsection may be used to place a prisoner in home confinement
       for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
       The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk
       levels and lower needs on home confinement for the maximum amount of time permitted
       under this paragraph.

        On January 7, 2020, Mr. Schaefer was sentenced to six months’ incarceration. According
to the Bureau of Prisons’ calculation, Mr. Schaefer is slated for release from the MCC on August
4, 2020. Mr. Schaefer has already served two months of his six month sentence and is, therefore,
eligible for placement in home confinement. 18 U.S.C. § 3624(c)(2).
        On April 1, 2020, through counsel, Mr. Schaefer submitted a request to the MCC Warden
for home confinement. See Letter to MCC, Exhibit A. At present, the BOP has not decided
whether Mr. Schaefer may spend the remainder of his sentence on home confinement. The lack
of response from the MCC contravenes the mandate of the First Step Act.


 II.   The coronavirus pandemic compels Mr. Jackson to be released to home
       confinement.
        The BOP’s failure to timely determine Mr. Schaefer’s eligibility for home confinement is
particularly harmful in light of COVID-19, a deadly new strain of the coronavirus alone. In
recognition of the “pandemic currently sweeping across the globe,” on March 26, 2020, U.S.

                                            Page 2 of 3
         Case 1:07-cr-00498-DAB Document 67 Filed 04/02/20 Page 3 of 3



Attorney General William Barr issued a memorandum “directing” the Bureau of Prisons to
“utilize home confinement, where appropriate, to protect the health and safety of BOP personnel
and the people in our custody.”
       Currently, there is no vaccine or cure for COVID-19. Accordingly, the primary focus is
on preventing the spread of the virus. To prevent new infections, the Centers for Disease Control
and Prevention (CDC) strongly recommends the following actions: thorough and frequent
handwashing, cleaning surfaces with disinfectants, keeping at least 6 feet of space between
people, and social distancing.
        But it is virtually impossible for Mr. Schaefer to adhere to the CDC’s guidelines while
incarcerated at the MCC. Indeed, medical experts have roundly declared that jails foster the
prime environment for the spread of contagious disease. This is especially concerning because
Mr. Schaefer has been recognized by the B.O.P as especially vulnerable because of his age and
his diagnosed hypertension. Each day Mr. Schaefer remains incarcerated at the MCC poses a
grave risk to his physical health

III.   Request for Relief
         For the foregoing reasons, Mr. Schaefer respectfully requests the Court to grant the
following relief: (1) direct the BOP to issue a decision within the next 24 hours as to how Mr.
Schaefer will serve the remainder of his sentence, pursuant to 18 U.S.C. § 3624(c)(1); and (2)
recommend to the BOP that Mr. Schaefer serve the last four months of his sentence in home
confinement, pursuant to 18 U.S.C. § 3624(c)(2). If the BOP has not issued a decision by the end
of business on April 2, 2020 concerning Mr. Schaefer’s application to serve the remainder of his
sentence on home confinement, Mr. Schaefer further requests that the Court resentence Mr.
Schaefer to time served an allow him to complete his supervised release term at his previously
approved residence at 333 W. 57th Street, New York, New Yori 10019.
         Thank you for your consideration of this request.


                                             Respectfully submitted,
                                             /s/
                                             Mark B. Gombiner
                                             Assistant Federal Defender
                                             Federal Defenders of New York
                                             (212) 417-8718




Cc: AUSA Peter Davis, Esq.




                                           Page 3 of 3
